Citation Nr: 1707147	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded this issue for further evidentiary development in March 2016.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of the hearing is associated with the Veteran's record.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently demonstrated hypertension began in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for hypertension.  For the following reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the evidence reveals the following brief summation of facts:

In September 1963, the Veteran's blood pressure measured 120 over 70.  Five years later, when the Veteran exited service in September 1967, his August 1967 exit medical examination demonstrated that he suffered from elevated blood pressure, receiving a reading of 138 over 82.

At the Veteran's hearing, he explained that the exit examiner informed him he suffered from borderline hypertension.  Following his discharge from service, he was routinely told by his medical providers that he suffered from either elevated blood pressure to borderline hypertension, and he was instructed to take blood pressure medication.  He was diagnosed with hypertension in the 1970s.

In January 2014, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner opined that she could not determine, without resorting to speculation, whether the Veteran's hypertension was caused by his service-connected PTSD.  She noted there was no evidence of hypertension in military service.

In March 2015, the Veteran underwent an additional C&P examination in which the examiner stated that it was possible and more likely than not that the Veteran's PTSD and symptoms of stress and anxiety and history of alcohol could cause an elevation in blood pressure.  A March 2015 addendum from the same examiner stated that she believed the Veteran's hypertension was less likely than not related to service or the Veteran's PTSD.

In January 2016, a C&P examiner determined the Veteran suffered from hypertension.  The examiner recorded that the Veteran was formally diagnosed with hypertension in the 1970s, following elevated readings while leaving service and after service.  The examiner determined the Veteran's hypertension was not related to service because his medical service records did not demonstrate hypertension.

In sum, the evidence demonstrates that the Veteran demonstrated elevated blood pressure during service.  At his separation examination, elevated blood pressure was noted, and his post-service medical records demonstrate that he continued to demonstrate elevated blood pressure after his discharge.  A diagnosis of hypertension was rendered in the 1970s.

Thus, resolving all doubt in the Veteran's favor, the Board finds that it is as least as likely as not that his hypertension is related to service.  In this regard, the Board acknowledges the two negative nexus opinions provided by VA examiners in January 2014 and March 2015.  However, given that these opinions appear to rely on incorrect facts-neither examiner discussed the Veteran's elevated blood pressure reading at his exit examination-the Board affords them no probative value.  See Reonal v. Brown, 5 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion based on inaccurate factual premises are not probative).  Accordingly, service connection is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


